Citation Nr: 9934704	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-41 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for nervous breathing 
problem, diagnosed as emotionally unstable personality.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel
INTRODUCTION

The appellant served on active duty for training from May 
1963 to November 1963 with periods of reserve inactive duty 
training until July 1965.

The appellant filed an initial claim for nervous breathing 
problem, diagnosed as emotionally unstable personality, that 
was denied by the RO in a January 1988 rating decision.  He 
did not file an appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
nervous breathing problem, diagnosed as emotionally unstable 
personality. 


FINDINGS OF FACT

1. In January 1988, the RO denied the appellant's claim of 
entitlement to service connection for breathing problem, 
diagnosed as emotionally unstable personality.  The appellant 
did not file a notice of disagreement within one year of 
notice of the RO's determination.

2. Evidence submitted since the January 1988 rating decision 
is not cumulative; this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3. There is no competent medical evidence in the record 
demonstrating that the appellant's currently diagnosed mental 
disorder is related to his active duty for training.
  


CONCLUSIONS OF LAW

1. The RO's January 1988 rating decision which denied service 
connection for nervous breathing problem, diagnosed as 
emotionally unstable personality became final one year after 
the appellant was notified of the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302, 20.1103 (1999).

2. Evidence submitted since the January 1988 rating decision 
is new and material; thus, the appellant's claim of 
entitlement to service connection for nervous breathing 
problem, diagnosed as emotionally unstable personality is 
reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3. The appellant has not presented a well-grounded claim of 
entitlement to service connection for nervous breathing 
problem, diagnosed as emotionally unstable personality. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking entitlement to service 
connection for nervous breathing problem, diagnosed as 
emotionally unstable personality.  In essence, he contends 
that his disorder either began during service or pre-existed 
service and was aggravated during service.  Implicit in the 
appellant's presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen the previously denied claim of entitlement to service 
connection for nervous breathing problem, diagnosed as 
emotionally unstable personality.

In the interest of clarity, the Board will initially review 
law and regulations pertaining to this claim.  The factual 
background of this case will then be described.  Finally, the 
Board will analyze the appellant's claim and render a 
decision


Applicable Law and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or injury was either incurred in or aggravated by 
military service, including active duty for training.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for injury or injuries incurred in 
or aggravated during reserve inactive duty training.  
38 U.S.C.A. § 101(24) (West 1991).  

Congenital or developmental defects, such as personality 
disorders, are not diseases or injuries for purposes of 
service connection.  38 C.F.R. § § 303(c), 4.9 (1999); see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  VA General Counsel's holding in OGC Precedent 
Opinion 82-90 (July 18, 1990), however, provides that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
on the whole establishes that the familial condition was 
incurred or aggravated during service within the meaning of 
VA law and regulations. 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).                    
Under the Elkins test, the Board must first determine whether 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.
Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury and the current disability 
(medical evidence).  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Failure to demonstrate that a disability is currently 
manifested constitutes a failure to present a plausible or 
well-grounded claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether a claim is in 
fact well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  A veteran's statement that he 
is suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).

The statutory duty to assist a veteran in the development of 
his claim does not arise unless and until a well-grounded 
claim is presented.  Robinette v. Brown,  8 Vet. App. 69 
(1995);  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

Previously submitted evidence

The appellant's report of medical history at the time of his 
April 1963 United States Army reserve enlistment reflects no 
pre-service history of depression, excessive worry or any 
type of nervous trouble.  The accompanying clinical 
evaluation indicates a normal psychiatric profile.  He was 
ordered to active duty for training in May 1963.

The appellant's October 1963 report of medical history, done 
in connection with his separation from active duty for 
training, reflects no history regarding depression, excessive 
worry or any type of nervous trouble.  The appellant stated, 
"I am in excellent health".  A normal psychiatric profile 
is indicated in the accompanying clinical evaluation.

Also of record were medical records from the appellant's 
subsequent period of service in the U.S. Army Reserve.  

In a July 1965 report of medical history, the appellant 
reported shortness of breath and nervous trouble.  The 
examining physician wrote that the appellant "states that he 
has not had a decent breath in six months", which was when 
the appellant "first noticed it", and that his doctor 
attributed the disorder to "nerves".  In the accompanying 
clinical evaluation, the examiner diagnosed the appellant 
with psychogenic reaction-cardiorespiratory secondary to 
emotionally unstable personality.

In a September 1965 consultation report, a psychiatric 
examiner stated that the appellant's "life history is 
compatible with a diagnosis of emotionally unstable 
personality.  The examiner noted stated the appellant had not 
attended reserve meetings for some time.  The examiner 
recommended that the appellant be separated "on the grounds 
of character and behavior disorder".  The appellant was 
subsequently separated from the U.S. Army reserve.

In December 1987 the RO received the appellant's application 
for compensation benefits.  In his application, the appellant 
stated that the nature and history of his claimed disability 
was nervous breathing condition, "...during 1964...".

In a January 1988 statement, the appellant said he was 
released from the Army reserves because of a nervous 
breathing condition that was caused by, "...my stay in the 
Army".

In the January 1988 rating decision, the RO denied the 
appellant's claim on the basis that the appellant had a 
personality disorder which was not aggravated by his active 
duty service.

Newly submitted evidence

In a December 1993 statement, the appellant stated that he 
sought to re-open his claim for what he described as 
"depressive/psychological caused breathing problems".

W.M., Ph.D. stated in February 1994 he treated the appellant 
since 1991 two to three times per month regarding emotional 
problems.  Dr. W.M. said the appellant discussed his military 
service, what the appellant characterized as emotional 
problems that resulted from treatment while in military 
service and "...his early discharge...".  According to W.M., 
"The negative affects of this military experience have 
contributed to his current emotional problems."

Also in February 1994, the RO received certain private 
medical records. These indicated  that during 1981 and 1982 
the appellant received treatment at Cedars-Sinai Medical 
Center.  Therapist A. diagnosed the appellant with a physical 
paraphilia and pathological gambling.  The accompanying 
treatment records make no reference to problems with military 
service.  P.J., M.D. indicated that he treated the appellant 
regarding emotional problems related to excessive gambling 
and his inability to retain employment. Dr. P.J.'s treatment 
notes do not reflect any discussions with the appellant 
regarding his military service.  The appellant was diagnosed 
by the Dr. P.J. with pathological gambling.  Z.S., Ph.D. made 
no mention of the appellant's military service in treatment 
records and diagnosed him with pathological gambling.

In a statement in support of claim that the RO received in 
July 1994, the appellant stated he was recommended for 
separation from the military for psychiatric reasons and 
referred to consultations with a Captain M, who the appellant 
contends said that he possessed an emotionally unstable 
personality.  He stated that starting in May 1963, while on 
active and reserve duty, he encountered religious, physical 
and emotional harassment, that, "...caused me problems to this 
day."  The appellant further stated his military experience 
debilitated him and that he, "...had quite a lot of problems 
during my Army and Reserve duties."  He stated he was 
disabled because of his experiences in the Army, resulting in 
his inability to function socially and retain employment.

A personal hearing was held at the RO in November 1994.  
During his hearing the appellant repeated the assertions that 
are contained in his July 1994 statement.  He added that 
while in the Army he was afraid to sleep because he feared 
being assaulted.  The appellant stated that, except when he 
separated from service,  he did not consult with mental 
health professionals while on active duty training or 
inactive duty training regarding his asserted religious, 
physical and emotional harassment during service.  The 
appellant stated that while in the Army he was having 
"sexual problems" that he had prior to entering the Army, 
but was made worse while in the Army.

Analysis

New and material evidence

After having carefully reviewed the evidence of record, and 
as will be discussed below, the Board is of the opinion that 
the appellant has submitted new and material evidence for the 
purpose of reopening his claim of entitlement to service 
connection for nervous breathing problem, diagnosed as 
emotionally unstable personality.

The appellant's claim was denied by the RO in 1988 because, 
in essence, there was no medical evidence linking the 1965 
diagnosis to incidence or aggravation in service for the 
appellant.

Evidence submitted since the January 1988 rating decision 
included Dr. W.M.'s February 1994 statement.  According to 
Dr. W.M., during treatment over a three year time period the 
appellant discussed his military service and what the 
appellant characterized as his resulting emotional problems.  
Dr. W.M. stated that "the negative affects of his military 
experience have contributed to his current emotional 
problems."

The Board finds that the February 1994 letter from W.M., 
Ph.D. is new and material evidence which is sufficient to 
reopen the appellant's claim.  Dr. W.M. provided a nexus 
opinion stating that the appellant's military experience 
contributed to his current emotional problems.  Dr. W.M.'s 
opinion was more than a mere transcription of the appellant's 
medical history, see Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Instead, Dr. W.M. provided an opinion based upon an 
independent review of the appellant's history and information 
received during his treatment of the appellant.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Board finds, therefore, that the opinion of W.M. constitutes 
competent evidence providing a basis to reopen the 
appellant's claim.  

In Hodge, 155 F. 3d at 1363, the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.   The February 1994 letter from Dr. 
W.M. contributes to a clearer picture of the origins that 
surround the appellant's claim.  

In short, the additional evidence submitted since the January 
1988 rating decision does constitute competent evidence 
regarding the etiology of the appellant's nervous breathing 
problem, diagnosed as emotionally unstable personality, and 
is not cumulative of previously submitted evidence.  As such, 
the Board finds that the evidence is new, and therefore, 
sufficient to warrant reopening the appellant's claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Well-grounded claim analysis

The Board's focus now moves to examination of whether the 
appellant's claim is well grounded.  See Elkins and Winters, 
supra.

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Initially, the Board notes that it is well established by the 
medial evidence in this case that the appellant has a 
personality disorder with an associated breathing problem.  
As discussed above, this is not considered to be a 
"disability" for which service connection may be granted, 
see 38 C.F.R. §§ 3.303, 4.9, unless aggravation is 
established.  See OGC Precedent Opinion 82-90 (July 18, 
1990).

Service connection may be granted for injury or disease 
incurred in or aggravated during active duty, including 
active duty for training, but only for injury incurred or 
aggravated during inactive duty training.  See generally 
Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991) 
[discussing provisions of 38 U.S.C.A. §  101(24)].  The 
implementing regulation maintains the same distinction 
between disease and injury for purposes of determining active 
service.  See 38 C.F.R. § 3.6.

The Board first notes that no evidence of record establishes 
or suggests that the appellant was injured, either during 
active duty for training between May and November 1963 or 
during inactive duty training thereafter.  The appellant does 
not so contend.  Rather, the appellant contends, in essence, 
that his psychiatric disease was aggravated by his reserve 
service.  The crucial inquiry in this case is therefore 
whether or not the appellant's longstanding personality 
disorder was aggravated during his active duty for training 
from May 1963 to November 1963.  38 U.S.C.A. §§ 101(24), 
1110, 1131.  Even if the evidence were to establish that the 
personality disorder, a disease, was aggravated during 
subsequent inactive duty training, as a matter of law the 
appellant claim's will fail.  

The Board finds that a careful review of the evidence reveals 
that the appellant's psychiatric disability was neither 
incurred in nor aggravated between May 1963 and November 
1963.  First, the appellant's October 1963 separation 
physical examination reveals a normal psychiatric profile.  
The appellant reported, "I am in excellent health".  The 
Board next notes the appellant's July 1965 physical 
examination, prepared two years after he entered inactive 
duty training, where the appellant reported breathing 
difficulty for six months, or in approximately January 1965, 
many months after he was released from active duty for 
training.  The examiner diagnosed a character and behavior 
disorder and did not implicate military service.

With respect to Dr. W.M.'s opinion that the negative effects 
of the appellant's military experience contributed to his 
"current emotional problems", the Board notes that Dr. W.M. 
based his opinion on the appellant's report of emotional 
problems from military service and "...his early discharge...".  
The Board concludes that Dr. W.M. was referring to the 
appellant's period of inactive duty training, not his period 
of active duty for training.  The Board bases this conclusion 
on the fact that the appellant reported no "emotional 
problems" during his period of active duty for training and 
the record does not indicate that he received an early 
discharge therefrom.  The October 1963 clinical examination 
indicates the absence of any medical difficulties.  On the 
other hand, the first report of any psychiatric disability 
appears in the July 1965 medical examination and September 
1965 psychiatric consultation, during inactive duty training.  
Thus, it is during the period of the appellant's inactive 
duty training when the first reference to "emotional 
problems" appears.  Moreover, the appellant was separated 
early from his period of inactive duty training, due to his 
personality disorder, which is obviously the "early 
discharge" referred to by Dr. W.M.  Accordingly, the Board 
determines that Dr. W.M. was referring to the appellant's 
period of inactive duty training when he intimated that the 
appellant's personality disorder had been aggravated by 
service.

Thee is no other medical evidence of record which even 
remotely associates the appellant's current psychiatric 
problems with his period of active duty for training.

Regarding the appellant's own statements that his psychiatric 
disorder began during his active duty for training, his 
statements are sufficient to make his claim well grounded, 
since a lay person is not competent to offer evidence 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992); Grottveit v. Brown, 5 Vet. App 
91, 93 (1993).

Because the appellant has not submitted evidence of 
incurrence or aggravation of a disease during his period of 
active duty for training, the Board concludes that all three 
Caluza requirements, evidence of a current disability, of in-
service incurrence and medical nexus evidence, have not been 
satisfied.  The appellant's claim of service connection for 
nervous breathing problem, diagnosed as emotionally unstable 
personality, is accordingly not well grounded and must be 
denied.

Additional Matters

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  (See the May 1994 statement of the case.)  
This standard has since been rendered invalid by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board concludes that there has been no prejudice to the 
appellant, as, even under the Hodge test, the appellant's 
claim is capable of being reopened.  With respect to due 
process considerations, the appellant was given the 
provisions of 38 C.F.R. § 3.156, which Hodge says must be 
applied, in the May 1994 statement of the case. The appellant 
was also provided opportunities to appear and testify at 
personal hearings; he did in fact testify.  The Board 
concludes that the appellant has been adequately informed of 
the basis for the RO's decision, that he was accorded ample 
opportunity to present his claim fully, and that any error by 
the RO in adjudicating the claim under the now invalidated 
Colvin standard could not have been prejudicial.  A remand so 
that the RO could apply the Hodge standard therefore would 
serve no useful purpose.

In addition, the Board has taken into consideration the 
recent decision of the Court in Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  In that case, the Court held that a 
remand under Hodge would not be required if the underlying 
claim was not well grounded due to the absence of medical 
nexus evidence.  Such is the case here

ORDER

Entitlement to service connection for nervous breathing 
problem, diagnosed as emotionally unstable personality, is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

